(Por la Corte, a propuesta del
Juez Asociado Sr. Todd, Jr.)
Por cuanto, el demandado apelante apelado en este caso solicita que se desestime el recurso de apelación interpuesto por los deman-*992dantes apelados apelantes, alegando que habiéndose dictado y notifi-cado la sentencia el 17 de febrero de 1941, y radicado una moción de reconsideración por los demandantes el 20 del mismo mes y año, que fue rechazada de plano el 26 de febrero de 1941, la apelación inter-puesta el 26 _ de marzo de 1941 lo había sido fuera de tiempo;
PoR CUANTO, no se dice en la moción de desestimación ni ello apa-rece tampoco del legajo, la fecha en que la notificación de la sentencia quedó archivada en la corte de distrito de donde este caso procede;
Por tanto, siguiendo la regla sentada en el caso de Rodríguez v. Ell Tee, 56 D.P.R. 958, se declara sin lugar la moción de desestima-ción, sin perjuicio del derecho que el demandado apelante apelado pueda tener a solicitar nuevamente la desestimación si el recurso realmente ha sido interpuesto fuera de término.
El Juez Asociado Sr. Travieso no intervino.